Name: Commission Regulation (EC) No 1097/94 of 11 May 1994 on transitional measures concerning the allocation of quotas in the tobacco sector for the 1994 harvest
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  Europe
 Date Published: nan

 No L 121 /10 Official Journal of the European Communities 12. 5. 94 COMMISSION REGULATION (EC) No 1097/94 of 11 May 1994 on transitional measures concerning the allocation of quotas in the tobacco sector for the 1994 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas this Regulation must be applied with effect from 1 April 1994, being the day following expiry of the date fixed by Article 9 of Regulation (EEC) No 3477/92 by which cultivation certificates are to have been issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 27 thereof, HAS ADOPTED THIS REGULATION :Whereas Article 9 of Regulation (EEC) No 2075/92 intro ­ duces a quota system for the various groups of tobacco varieties ; whereas the quantities available by group of varieties were allocated among the Member States by Council Regulation (EEC) No 2076/92 of 30 June 1992 fixing the premiums for leaf tobacco by group of tobacco varieties and the processing quotas allocated by group of varieties and by Member State (2), as amended by Regula ­ tion (EC) No 1 64/94 (3) ; Whereas Commission Regulation (EEC) No 3477/92 (4), as last amended by Regulation (EC) No 81 3/94 f5), lays down the detailed rules for the application of the quota system for the 1993 and 1994 harvests ; whereas it appears that, for certain groups of varities, quota quantities may remain available after distribution of the quantities which eligible producers may claim ; whereas, on the other hand, other groups of varieties may show a shortfall ; whereas this shortfall may impair in particular the conver ­ sion commenced by certain producers before 1 January 1992 ; Article 1 1 . For the 1994 harvest, Member States are authorized to transfer the threshold quantities of tobacco remaining available after distribution of the quotas in accordance with Article 9 of Regulation (EEC) No 3477/92 to another group of varieties. The additional quantities thus allocated to a given group varieties shall be distributed as a priority to producers or producer groups who have begun produc ­ tion of the tobacco in question before 1 January 1992. 2. The quantities referred to in paragraph 1 above shall be limited to those listed in the Annex hereto. 3 . Subject to the previso that paragraph 4 shall apply, a reduction of one tonne in the threshold quantity for one group of varieties shall give rise to an increase of one tonne in the other group of varieties. 4. An increase in the threshold quantity for a group of varieties may not exceed the quantity giving rise to expenditure charged to the EAGGF which is equal to the reduction in expenditure resulting from the decrease in threshold quantities for the other groups of varieties. Whereas, pursuant to Article 27 of Regulation (EEC) No 2075/92, Member States should therefore be authorized as a transitional measure to allow a transfer of quantities of their quotas which remain available after distribution, in accordance with Article 9 of Regulation (EEC) No 3477/92, to other groups of varieties ; Whereas an increase in the quota for one group of varie ­ ties as a result of the transfer must not entail extra expense from the European Agricultural Guidance and Guarantee Fund (EAGGF) ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1994. (') OJ No L 215, 30. 7 . 1992, p. 70 . 0 OJ No L 215, 30 . 7 . 1992, p. 77. (3) OJ No L 24, 29 . 1 . 1994, p. 4 . 0 OJ No L 351 , 2 . 12 . 1992, p. 11 . ( ¢i OJ No L 94, 13 . 4. 1994, p. 6 . 12. 5 . 94 Official Journal of the European Communities No L 121 /11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX Guarantee threshold quantities which may be transferred from one group of varieties to another PORTUGAL 200 tonnes from Group I, 'flue-cured', to Group II , 'light flue-cured'.